DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 2-22-2021 is acknowledged.  Claim 14 is rejoined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 claims the product produced by the method of claim 1, hence by dependency the limitations of claim 1 in claim 14 would be Product-by-Process limitations.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soong (US 2015/0359134) in view of Bunyan (US 2007/0230131).
[claim 1] Soong discloses a method of making a compressible foamed thermal interface material[0015][0018][Abstract], the method comprising injecting a gas into a thermal interface material before dispensing the thermal interface material ([0057][0058][0059][0066] discloses introducing gas under pressure where the reactants are then mixed and mechanically frothed with the gas and then dispensed on a carrier).  Soong however does not expressly discloses that the thermal interface material is a cure-in-place thermal interface material.
Bunyan discloses a thermal interface material that is a cure-in-place [0031][0032].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Soong’s thermal interface material cure-in-place in order to eliminate any further mixing, refrigeration, or curing cycles and form a stable soft and highly conformable material (see [0032] of Bunyan).

With this modification Soong discloses:
[claim 2] The method of claim 1, further comprising exposing the cure-in-place thermal interface material to atmosphere after injecting the gas, whereby the gas expands and causes the cure-in-place thermal interface material to foam thereby providing a foamed cure-in-place thermal interface material ([0057][0058], components are mixed and subjected to mechanical frothing by air).
[claim 3] The method claim 2, wherein exposing the cure-in-place thermal interface material to atmosphere comprises dispensing the cure-in-place thermal interface material onto a surface [0059].
[claim 4] The method of claim 2, further comprising allowing the foamed cure-in-place thermal interface material to cure in place thereby providing the compressible foamed thermal interface material (upon modification).
[claim 5] The method of claim 1, further comprising: after injecting the gas, dispensing the cure-in-place thermal interface material onto a surface of a board level shield, a housing, a heat source, and/or a heat dissipation/removal structure [0059], whereupon exposure to atmosphere, the gas expands and causes the cure-in-place 
[claim 6] The method of claim 1, wherein the compressible foamed thermal interface is expandable and contractible during thermal cycling without having to physically move the compressible foamed thermal interface material to or from an interface ([0059], mixture of components is after mechanical frothing is deposited on a carrier which is a moving support).
[claim 7] The method of claim 1, wherein the gas comprises nitrogen [0057].
[claim 8] The method of claim 1, wherein the cure-in-place thermal interface material comprises a thermoset two-part, silicone-based thermal gap filler ([0022][0028], the material comprises thermally conductive particles in a silicone composition used to make thermosetting foam resins).
[claim 9] The method of claim 1, wherein the cure-in-place thermal interface material comprises a two-part cure-in-place thermal interface material that includes a first part A (silicone [0022]) and a second part B (catalyst amine/melamine [0055][0068]), and wherein: the first part A includes silicone [0022], aluminum oxide, and melamine; the second part B includes silicone, aluminum oxide, and melamine (catalyst amine/melamine [0055][0068]); and one of the first part A or the second part B includes a catalyst for initiating the curing process (catalyst amine/melamine [0055][0068]).
[claim 10] The method of claim 9, wherein: the first part A and the second part B are separately introduced into and mixed within a mixer before injecting the gas; and injecting the gas comprises injecting the gas into a mixture of the first part A and the second part B ([0057][0058], mixing of the materials/catalysts occurs first followed by mechanical frothing with air or nitrogen).
[claim 11] The method of claim 10, wherein the compressible foamed thermal interface material consists of the first part A, the second part B, and the injected gas that remains within closed pores of compressible foamed thermal interface (fig. 3, [Abstract]), and/or wherein the compressible foamed thermal interface material is made without using foaming agent ([0057], [0058], foaming occurs by mechanical frothing of the material with air or nitrogen)..
 [claim 13] The method of claim 1, wherein: the compressible foamed thermal interface has a lower thermal conductivity than the cure-in- place thermal interface material due to entrapped gas within the compressible foamed thermal interface (inherent according to applicant’s specification when there is pored compressible foamed thermal interface as shown in fig. 3 of Soong); the compressible foamed thermal interface has a pore density within a range from about 20% to about 50%; and the compressible foamed thermal interface has a closed porosity.
[claim 14] A compressible foamed thermal interface material made by the method of claim 1 (inherent as the method of making the compressible foamed thermal interface material would produce the product).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soong (US 2015/0359134) in view of Bunyan (US 2007/0230131).
Soong/Bunyan discloses the method of claim 1 but does not expressly disclose injecting the gas at about 2000 revolutions per minute.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have injected the gate at 2000 revolutions/minute, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the speed of gas injection affects the processing time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAR MOVVA/Primary Examiner, Art Unit 2898